                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

S.W., by and through his                     :
Parent, S.W.,                                :
                                             :
              Plaintiffs,                    :           CIVIL ACTION
                                             :           No. 17-2188
              v.                             :

ABINGTON SCHOOL                              :
DISTRICT,
                                             :
              Defendant.                     :


                                        ORDER

      AND NOW, this 17th day of December, 2018, it is ORDERED that:

         •   Plaintiffs’ Motion for Decision and Judgment on the Administrative Record (ECF

             No. 9) is DENIED.

         •   Defendant’s Motion for Judgment on the Administrative Record (ECF No. 10) is

             GRANTED.



                                               s/Anita B. Brody
                                         ________________________
                                         ANITA B. BRODY, J.




Copies VIA ECF 12/17/2018




                                            1
